DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 10/21/2021, Applicant amended Claims 1 – 9, added Claim 10 and argued against all objections and rejections previously set forth in the Office Action dated 08/02/2021. Accordingly, Claims 1 – 10 remain pending for examination.
In light of Applicant’s amendments and remarks, the previously set forth objections are withdrawn.
In light of Applicant’s amendments and remarks, the previously set forth rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn. 

Status of the Claims
Claims 1 – 10 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaric et al. (US 2014/0257789) (hereinafter, Zaric) in view of Tan et al. (US 2012/0330989) (hereinafter, Tan).

Regarding Claim 1, Zaric teaches an information processing device comprising:
a processor (See Fig. 15 and Par 0086, processing unit); 
a non-transitory memory storing a program, wherein the program, when executed by the processor (See Fig. 15 and Par 0086, system memory, storing instructions for running software applications), causes the processor to:
identify a first character, which is used commonly in a plurality of languages, in an input text (Zaric in 0076 – 0077 and Fig. 14, teaches that at operation 1410 a fixed format document 106 having CJK characters is received for analysis and for detection of an Asian language for a font and for reconstructing the fixed format document 106 into flow format document 108. The method 1400 may proceed to operation 1415, where each font used in a paragraph 1300 is detected and extracted. The number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420); and 
infer to which one of the plurality of languages the first character belongs based on a second character in the input text, which is used only in one of the plurality of languages and; 
infer that the first character belongs to a language that is the one of the plurality of languages to which the second character belongs, based on whether a string of characters immediately preceding or following the first character in the input text contains the second character.
Tan in par 0031 – 0032, teaches that based on the character-to-language mapping, a language detection module can process each character of a search query (e.g., a primary-language search query) and identifies a respective set of candidate "language-writing system" pairs in which the character can exist. The language detection module can then generate a sub-score for each of the respective set of candidate "language-writing system" pairs identified for the character, where the sub-score depends on a count of the candidate "language-writing system" pairs that have been identified for the character. For example, a higher count can correspond to a lower sub-score, while a lower count can correspond to a higher sub-score. After all characters of the search query are processed, the sub-scores for each candidate language-writing pairs are tallied to produce a final score for the candidate "language-writing system" pair. The language detection module can then identify a suitable source language for the search query from the candidate "language-writing system" pairs based on the final scores of the candidate "language-writing system" pairs. In some implementations, if only one candidate "language-writing system" pair was identified for a particular character in the query, then the sub-score generated for this candidate 
Tan teaches infer to which one of the plurality of languages the first character belongs based on a second character in the input text, which is used only in one of the plurality of languages (Tan in par 0056 further teaches that for Japanese-Hiragana, the final score is =1. Thus, based on the final scores of the candidate "language-writing system" pairs, the language scoring module 220 can determine that the search query is most likely written in Japanese. Since Japanese often use the Hiragana and the Kangji writing systems in combination, the language scoring module 220 can simply conclude that the source language of the search query  is Japanese, and does not further ascertain a particular writing system for the search query). 
infer that the first character belongs to a language that is the one of the plurality of languages to which the second character belongs, based on whether a string of characters immediately preceding or following the first character in the input text contains the second character (Tan in par 0056, further teaches that the language scoring module 220 can generate the final score for each candidate "language-writing system" by tallying all the sub-scores that have been generated for the candidate "language-writing system" pair. For example, suppose the search query  
    PNG
    media_image1.png
    37
    138
    media_image1.png
    Greyscale
 is submitted to the language detection module 200. When the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Tan with the teachings as in Zaric in order to identify correctly identify a language associated with an input. The motivation for doing so would have been to provide a technique that correctly and suitable identify the source languages of primary-language query suggestions , thus improving the quality of cross-language query suggestions provided to users (See Tan’s par 0004).

Regarding Claim 2, Zaric in view of Tan teaches the limitations contained in parent Claim 1. Zaric further teaches:
wherein the executed program further causes the processor to: 
acquire a CJK unified ideograph as the first character, and infer to which one of languages, Chinese, Japanese, and Korean, the first character belongs (Zaric in 0076 – 0077 and Fig. 14, teaches that at operation 1410 a fixed format document 106 having CJK characters is received for analysis and for detection of an Asian language for a font and for reconstructing the fixed format document 106 into flow format document 108. The method 1400 may proceed to operation 1415, where each font used in a paragraph 1300 is detected and extracted. The number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420). 

Regarding Claim 3, Zaric in view of Tan teaches the limitations contained in parent Claim 1. Zaric further teaches: 
Zaric in par 0077 and Fig. 14, further teaches that the number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420. For example, Unicode values for a character may be detected, and a language type for each character may be assigned. For each font, numerical values of each character type may be calculated by aggregating appropriate numbers from each paragraph 1300 in which that particular font was used. At operation 1430, the ratio of CJK characters for a font may be compared with a threshold value extracted from a training set. Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font.
Tan in par 0056, further teaches that the language scoring module 220 can generate the final score for each candidate "language-writing system" by tallying all the sub-scores that have been generated for the candidate "language-writing system" pair. For example, suppose the search query  
    PNG
    media_image1.png
    37
    138
    media_image1.png
    Greyscale
 is submitted to the language detection module 200. When the first character is processed by the character processing module 210, it is determined that the first character is mapped to three (N=3) 
Accordingly, Zaric in view of Tan teaches or suggests wherein the executed program further causes the processor to output numerical values based on character counts for characters belonging to each of languages relative to a character count for all characters contained in a document after the inferring unit infers the language to which the first character belongs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Tan with the teachings as in Zaric in order to identify correctly identify a language associated with an input. The motivation for doing so would have been to provide a technique that correctly and suitable identify the source languages of primary-language query suggestions , thus improving the quality of cross-language query suggestions provided to users (See Tan’s par 0004).

Regarding Claim 4, Zaric in view of Tan teaches the limitations contained in parent Claim 3. Zaric further teaches: 
wherein executed program further causes the processor to identify a language in the document in accordance with a result of comparison of the numerical values and a prescribed value (Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B  

Regarding Claim 6, Zaric in view of Tan teaches the limitations contained in parent Claim 1. Zaric further teaches: 
wherein the executed program further causes the processor to impart language information representing the inferred language to the first character (Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font. At operation 1450, the font name for the font determined to be a Japanese font may be replaced with a default font for Japanese font). 

Regarding Claim 7, Zaric in view of Tan teaches the limitations contained in parent Claim 1. Zaric further teaches:
wherein the executed program further causes the processor to identify, as the first character, a character that belongs to the plurality of languages, a plurality of character sets for the plurality of languages having common identification information for the character that belongs to the plurality of languages (Zaric in par 0044, teaches that Unicode values may be associated with each character of a language, the Unicode values falling within a range specific to the language or a range shared amongst several languages. Zaric in par 0073 and Fig. 12, further teaches that a range of Unicode values specific to the Japanese language may include Unicode values U+3040 – U+309F (hiragana) 1202A and U+30A0 – U+30FF (katakana) 1202B. The table as shown in figure 2, shows the language specific ranges for Japanese and Korean and the shared rages between CJK characters. Zaric in par 0077 and Fig. 14, further teaches that the number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420. For example, Unicode values for a character may be detected, and a language type for each character may be assigned. For each font, numerical values of each character type may be calculated by aggregating appropriate numbers from each paragraph 1300 in which that particular font was used. At operation 1430, the ratio of CJK characters for a font may be compared with a threshold value extracted from a training set. Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font). 

Regarding Claim 8, this Claim merely recites a method of controlling an information processing device, the method comprising instructions as similarly recited in Claim 1. Accordingly, Zaric in view of Tan discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

Regarding Claim 9, this Claim merely recites a non-transitory computer-readable recording medium storing a control program causing computer to perform instructions as similarly recited in Claim 1. Accordingly, Zaric in view of Tan discloses/teaches every limitation of Claim 9, as indicated in the above rejection of Claim 1.

Regarding Claim 10, Zaric in view of Tan teaches the limitations contained in parent Claim 1. Tan further teaches:
wherein:
the executed program further causes the processor to:
determine whether the string of characters immediately or following the first character contains the second character (Tan in par 0056 further teaches that for Japanese-Hiragana, the final score is =1. Thus, based on the final scores of the candidate "language-writing system" pairs, the language scoring module 220 can determine that the search query is most likely written in Japanese. Since Japanese often use the Hiragana and the Kangji writing systems in combination, the language scoring module 220 can simply conclude that the source language of the search query  ,
as a result of determining that the string of characters immediately preceding or following the first character contains the second character, infer that the first character belongs to a language that is the one of the plurality of languages to which the second character belongs (Tan in par 0056, further teaches that the language scoring module 220 can generate the final score for each candidate "language-writing system" by tallying all the sub-scores that have been generated for the candidate "language-writing system" pair. For example, suppose the search query  
    PNG
    media_image1.png
    37
    138
    media_image1.png
    Greyscale
 is submitted to the language detection module 200. When the first character is processed by the character processing module 210, it is determined that the first character is mapped to three (N=3) different "language-writing system" pairs (e.g., Japanese-Kanji, Chinese-Hanzi, Korean-Hanja). Thus, a sub-score (e.g., SS =1/3) can be generated for each of the three candidate "language-writing system" pairs (e.g., Japanese-Kanji, Chinese-Hanzi, Korean-Hanja). When the second character is processed by the character processing module 210, it is determined that the second character is mapped to only one (N=1) candidate "language-writing system" pair (e.g., Japanese-Hiragana). Thus, a sub-score (e.g., SS=1) can be generated for the single candidate "language-writing system pair (e.g., Japanese-Hiragana). When the third character is processed by the character processing module 210, it is determined that the third character is mapped to two (N=2) candidate "language-writing system" pairs (e.g., Japanese-Hiragana, and Chinese-Hanzi). Thus, a sub-score (e.g., SS =1/2) can be generated for the two candidate "language-writing system pairs" (e.g., Japanese-, and
as a result of determining that the string of characters immediately preceding or following the first character does not contain the second character, not infer that the first character belongs to the language that is the one of the plurality of languages to which the second character belongs (Tan in par 0051 - 0052, further teaches that if a character is a rare character which only is found in a few languages and associated writing systems, then the presence of the rare character provides a strong indicator that the search query may be written in one of the few languages and associated writing systems. If a character is found only in one language and associated writing system (e.g., in Japanese and the associated Hiragana writing system), then, the presence of the character in a search query is a very strong indicator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Tan with the teachings as in Zaric in order to identify correctly identify a language associated with an input. The motivation for doing so would have been to provide a technique that correctly and suitable identify the source languages of primary-language query suggestions , thus improving the quality of cross-language query suggestions provided to users (See Tan’s par 0004).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zaric in view of Tan and in further view of Trudeau et al. (US 2019/0124031) (hereinafter, Trudeau).

Regarding Claim 5, Zaric in view of Tan teaches the limitations contained in parent Claim 4. 
However, Zaric does not specifically disclose wherein the executed program further causes the processor to select a natural language processing algorithm capable of handling the identified language from a plurality of natural language processing algorithms. 
Trudeau teaches a program that determines a language from a plurality of languages associated with a message. The program also determines a model from a plurality of models that corresponds to the determined language (See Trudeau’s Abstract). Trudeau in par 0020, teaches that the cloud system may receive a message from a client device. The message includes a sequence of characters and/or graphical 
Trudeau in par 0023, teaches that models storage 145 is figured to store language models for different languages.
Trudeau in par 0027 – 0028, further teaches that language detector 130 uses heuristics based on the Unicode character set and n-grams in the message to detect the language associated with the message. Once language detector 130 determines the language associated with the message, language detector 130 sends the determined language and the message to model manager 135 for further processing. Model manager 135 accesses models storage 145 and identifies a language model based on the language associated with the message.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Trudeau with the teachings as in Zaric in order to identify a language model for processing in response to a determined language as disclosed in Trudeau. The motivation for doing so would have been to provide a method that effectively select a corresponding language for processing of a document (See Trudeau’s par 0039).



Response to Arguments
Applicant’s arguments, see remarks pages 2 – 4, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1 - 9 under 35 USC 102/103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zaric and Tan for Claims 1 – 4 and 6 – 10; and in view of Zaric, Tan and Trudeau for Claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176